EXHIBIT 16 John Kinross-Kennedy Certified Public Accountant 17848 Skypark Circle Irvine, CA, 92614 (949) 955-2522 May , 2013 Securities and Exchange Commission Washington, D.C. 20549 Naprodis, Inc. (the “Company”) provided me with a copy of the Company’s Annual Report on Form 10-K for the year ended August 31, 2012.I have read the Company’s statements included under Item 9 of its Form 10-K and I agree with such statements insofar as they relate to my firm Very truly yours, /s/ John Kinross-Kennedy John Kinross-Kennedy Certified Public Accountant
